Citation Nr: 1826365	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-22 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for dyslipidemia.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a cervical disability.  

4.  Evaluation of erectile dysfunction, currently rated as noncompensable.  

5.  Entitlement to a higher level of special monthly compensation.  

6.  Entitlement to a rating in excess of 50 percent for sleep apnea.  

7.  Entitlement to a rating in excess of 30 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law
ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to July 1991, October 2002 to September 2003, May 2005 to June 2006, and June 2007 to August 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011, August 2014, and July 2016 Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  An August 2014 rating decision increased the rating for the Veteran's major depressive disorder from 10 to 30 percent, effective from November 15, 2013.   

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based due to unemployability (TDIU) is part of a rating issue when unemployability is expressly raised by a veteran or reasonably raised by the record.  However, in the present case, the Veteran was awarded a TDIU effective December 23, 2016.  The Veteran has not disagreed with the effective date assigned and as such, the Board finds that the issue of entitlement to a TDIU is not before the Board.

The issues of service connection for a cervical spine disability and a lumbar spine disability, as well as entitlement to ratings in excess of 50 percent for sleep apnea and in excess of 30 percent for major depressive disorder, and entitlement to a higher level SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's dyslipidemia is not a disease or injury but instead is in the nature of a laboratory finding.  

2.  The Veteran does not have deformity of his penis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dyslipidemia are not met.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for a compensable rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Dyslipidemia

Based on the evidence, the Board concludes that service connection is not warranted for dyslipidemia.  The Veteran reported in October 2010 that he had been diagnosed with it within one year of discharge from active duty.  It is shown in current medical records.  However, it is not a disease or injury.  Instead, it is merely in the nature of a laboratory finding and so it is not subject to direct service connection.  A disease or injury is required.  Without the existence of a disability, service connection cannot be awarded.  See Brammer, supra.  

Increased rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Erectile dysfunction rating

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's erectile dysfunction.  A 10 percent rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 requires penis deformity with loss of erectile power.  The evidence indicates that penis deformity is not present.  There is no evidence of it; a normal penis was found on VA examination in December 2013;  and at the time of the VA examination in June 2017, the Veteran reported a normal penis anatomy with no penile deformity or abnormality.  


ORDER

Service connection for dyslipidemia is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

Lumbar and Cervical Spine

In October 2010, the Veteran reported that back and cervical problems happened on active duty when he tried to rescue a fellow soldier (after an IED explosion) in October 2007.  He heard a pop.  He did not have pain right away, but it began several weeks later.  The Veteran is competent to report he has had back and neck problems and/or pain.  Moreover, the incident with the IED explosion is confirmed by the record.  Indeed the Veteran has been diagnosed with a psychiatric disability in part due to the reported incident.  While a lumbar spine disability was conducted in December 2017, and etiology opinion was not provided.  Moreover, a cervical spine examination has not been conducted.  On remand, a new VA examination for the lumbar and cervical spines should be obtained.



Major depressive disorder and sleep apnea

Evidence of record including a VA Form 21-4192 shows that the Veteran worked full time as a materials handler in a manufacturing area for a pharmaceutical company for about 29 years, before voluntarily resigning in August 2015.  

The Veteran has been granted service connection for sleep apnea, with a 50 percent rating being assigned from October 2010.  That rating is now on appeal.  He applied for an increased rating for his major depressive disorder in November 2013.  

An April 2013 VA examination report indicates that he has reduced reliability and productivity due to mental disorder symptoms, but that his mental disorder does not result in deficiencies in most areas/judgment, thinking, family relations, work, mood, or school.  A December 2013 VA examination report indicates that he has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  It details that the Veteran's family relations are good, that he has very good relationships with his 2 brothers, and would speak to them by telephone (as they live on the mainland and he lives on an island) every 3 weeks.  He would see his parents every other day and had good relationships with them.  He was living with his wife, to whom he had been married since February 1986, and was the father of 2 siblings, who were 24 and 27.  He described his relationship with them as good/excellent.  One lived on the mainland, and one lived with him.  A May 2015 report from a private psychiatrist, Alexander Iophin, M.D., opines that the Veteran is incapable of gainful occupation due to psychiatric disability.  An April 2017 VA examination report indicates that the Veteran has occupational and social impairment, with deficiencies in most areas.  It states that the Veteran sees a psychiatrist in Zephyrhills, Florida (where he has since moved to), and was on Paroxetine, Buspirone and a sleep medication which he could not remember the name of.  The records from this psychiatrist are not contained in his claim folder.  

The Board is not sure at this point whether the Veteran's psychiatric disability has worsened or improved during the rating period, or perhaps has stayed essentially the same while being characterized differently on different occasions.  Additionally, it is clear that there are additional medical records of psychiatric treatment which the Veteran has received from an unnamed psychiatrist in Florida, which are not of record, and it may be that the Veteran is receiving Social Security Administration disability insurance benefits based on his major depressive disorder, and/or his sleep apnea.  There is a document labelled Request for Certification by Social Security Administration which was incorporated into the record in March 2017, which suggests that he has been awarded Social Security Administration disability insurance benefits effective from September 2015.  Accordingly, issue of entitlement to higher ratings for sleep apnea and major depressive disorder are remanded to the RO for additional development as indicated below.  

Higher level SMC

The Board finds that the issue of SMC is inextricably intertwined with the issues being remanded herein and as such, will defer action on the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA and private medical records of psychiatric treatment which the Veteran has received since 2011, which are not of record, including from a psychiatrist in Zephyrhills, Florida.  Also obtain any Social Security Administration disability insurance benefits decision as well as all records Social Security Administration considered in any award to the Veteran of Social Security Administration disability insurance benefits, apparently effective from September 2015.  

2.  After the development above has been completed, schedule him for a VA psychiatric examination to determine the current nature and severity of his service-connected major depressive disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All tests deemed necessary by the examiner should be performed, and all findings set forth in detail. 

Importantly, the examiner should also perform the following:

(a) Conduct a longitudinal review of the record and (to the degree possible) attempt to reconcile any discrepancies in the degree of psychiatric impairment found by the VA examiners in April 2013, December 2013, and April 2017, and by Dr. Iophin in May 2015.

(b) Provide your own opinion regarding the severity of the Veteran's psychiatric disability since November 2012; particularly, its impact on the Veteran's occupational and social functioning, and his activities of daily living.  State, if it is felt to have been the same all along, or has changed along the way, why and when you feel this is the case.  

All opinions expressed should be accompanied by detailed supporting rationale, rather than cursory or no rationale at all.

3.  After the development in (1) above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any lumbar and/or cervical spine disability the Veteran may currently have.  The claim file folder should be made available to the examiner for their review and the examination report(s) should state that a review of the file was completed.

After a full examination of the Veteran, the examiner should identify all diagnosed lumbar and cervical spine disabilities.  For each disability diagnosed, the examiner should provide an opinion as to whether the disability was at least as likely not caused by or aggravated by service.  In rendering the opinion the examiner should consider the Veteran's lay statements, in particular his claims of neck and back pain since an IED explosion in service.  A full rationale for all opinions rendered should be provided.  

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


